DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over El Hassen 

(US 4,646,367) in view of Cleva (US 8,789,212). El Hassen discloses a protective headgear 

including a headband (1) configured to fit around the head having a plurality of first and second  

pads/insert (2) directly/permanently attached to an outer surface at respective first and second 

spaced apart locations thereof, col. 2, lines 25-44 and as shown in figure 1. However, El Hanssen 

does not show the invention set forth above having a plurality of pouches with each having the 

protective inserts directly attached to the outer surface.   

	Cleva discloses a protective headgear including a headband (201) having a plurality of pouches/pockets (205) with each having protective inserts (204) at least partially enclosed therein , col. 4, lines 49-67 and as shown in figure 2. The protective inserts (204) are corrugated/aerated as shown in figure 3. Also, a top portion of the headband is detachable therefrom with openings (202) that receives the protective inserts (204) therethrough, col. 6, lines 


17-25.  In addition, at least one of the protective inserts (204) is curved to substantially conform to the shape of a corresponding portion /contour of the head against which the insert will lie within the corresponding pouch (205) when worn, col. 6, lines 4-16 and as shown in figure 2.   


It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the headband of El Hansen having a plurality of first and second  

pads/insert (2) directly/permanently attached to an outer surface can be provided with a plurality 

of pouches with each having the protective inserts as taught by Cleva so that the worn or 

damaged inserts can be easily replaced in a cost effective manner or depending on particular 

application thereof.   

With regard to claims 27 and 28, col. 5, lines 5-10, of Cleva discloses that the pouches can be disposed at different locations along the headband (201). Therefore, It would have been obvious to one skilled in the art before the effective date of the claimed invention that the headband of El Hansen when viewed with Cleva having each of the plurality of pouches having inserts therein can be detachable from the headband in order to allow impact protection of different level to be attached to different locations on the device as needed or on end use thereof. 
  
 

 


With regard to claim 36, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention through routine experimentation that the 

headband of El Hansen when viewed with Cleva having the inserts can be sized with a thickness 

but not limited to ranging from 2mm-10mm, etc. depending on level of impact protection needed 

for a particular application thereof.   



Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 22, 2022						     /TAJASH D PATEL/                                                                                                     Primary Examiner, Art Unit 3732